Case 1:20-cv-00139-DDD-JPM Document 11 Filed 05/08/20 Page 1of1PageID#: 49

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

ALEXANDRIA DIVISION
DAMARCUS SCALES, CIVIL DOCKET NO. 1:20-CV-0139-P
Plaintiff
VERSUS JUDGE DRELL
KEVIN SANDERS, £7 AL., MAGISTRATE JUDGE PEREZ-MONTES
Defendants
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein (ECF No. 10), noting the absence of
objections thereto, and concurring with the Magistrate Judge’s findings under the
applicable law;

IT IS ORDERED that Plaintiffs claims are DENIED and DISMISSED under
§§ 1915(e) and 1915A, WITH PREJUDICE to being asserted again until the
conditions set forth in Heck v. Humphrey, 512 U.S. 477 (1994) have been met. See
DeLeon v. City of Corpus Christi, 488 F.3d 649, 657 (5th Cir. 2007).

The Clerk of Court is instructed to send a copy of this Judgment to the keeper
of the three strikes list in Tyler, Texas.

Y>
THUS DONE AND SIGNED at Alexandria, Louisiana, this § day of May,

oS

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

2020.

+

 
